DETAILED ACTION
Specification
	The amendment to the specification filed 08 July 2022 has been entered.

Drawings
	The replacement drawing of Fig. 5 filed 08 July 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga (WO 2014045532) in view of Vicek (FR 2519020).
	With respect to claims 6 and 7, Suenaga discloses a cell culture apparatus comprising a placement surface (Figure 8:4) comprising a plurality of depressions (Figure 1:5) that exert a deformation on an outer surface of a flexible culture vessel (Figure 8:3) in which cells and a culture fluid are filled.  A pressing member (Figure 8:6-3) is disposed opposite the placement surface and is configured to press the culture vessel between the pressing lid and the placement surface.  This is disclosed in at least Fig. 8 and described in paragraphs [0094]-[0102]. Figs. 1, 3, 5, 6 and 8 show how the culture vessel is deformed because both the placement surface and pressing lid are formed from solid and firm structures. Although Suenaga does not expressly state that a control unit is programmed to control the movement of the pressing member, it would have been obvious to use a controller to do so.   Broadly providing an automatic a manual or mechanical activity which accomplishes the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04.  Automated control units are notoriously well known in essentially every art, including the cell culture art, and those of ordinary skill would have understood that they improve the efficiency of an operation.  Furthermore, apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.
Suenaga, however, does not expressly teach that the flexible culture vessel is pressed into the recesses to form alternating recessed and projected portions.
Vicek discloses a cell culture apparatus comprising a placement surface (Figure 1:1) configured to exert a deformation on a flexible culture vessel (Figure 1:7).  The placement surface includes one or more recesses (Figure 4:6) and one or more projections (Figure 3:5) that deform the culture vessel and cause the culture vessel to conform to the shape of the recesses and/or projections.  The Fig. 4 embodiment clearly shows that the flexible culture vessel is pressed into the recesses to form alternating recessed and projected portions.
Before the effective filing date of the claimed invention, it would have been obvious to use a controller to cause the outer surface of the Suenaga flexible culture vessel to deform into a shape conforming to the recesses to produce alternating recessed and projected portions.  Vicek teaches that providing recesses/projections on a placement surface to affect the shape of a flexible culture vessel is beneficial because it can improve mixing while also dividing the culture medium into smaller volumes.  Accordingly, it would have been obvious to allow at least a portion of the Suenaga flexible culture bag to extend into the recess, in the event this is not already inherently occurring when the bag is pressed downwardly using the pressing member.

With respect to claims 9-12, Suenaga and Vicek disclose the combination as describe above.  Suenaga further teaches that an observation device (Figure 2a:8) is used to observe an interior of the flexible culture vessel through the placement surface.  Although the observation device is not taught as being mounted on a stage device, Suenaga states that the pressing member and placement surface are each disposed on stage devices. See, for example, Figs. 10a and 10b.  It would have been obvious to similarly provide the observation device on a movable stage for essentially the same reasons – i.e. to enable lateral movement.  This would have allowed the observation device to be moved to an observation position aligned with the at least one recess when it is time to take an optical measurement, while also allowing the observation device to be moved out of the way of the pressing member when the pressing member is operated.  It also would have been obvious to provide multiple observation devices, as it is well established that a mere duplication of parts that produces a cumulative or otherwise predictable result is prima facie obvious.  See MPEP 2144.04.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga (WO 2014045532) in view of Vicek (FR 2519020) and further in view of Bungay (US 20080186802) and/or Baron (US 6634783).
With respect to claim 16, Suenaga discloses a mixing unit for a culture fluid comprising a placement surface (Figure 8:4) comprising a plurality of depressions (Figure 1:5) configured to exert a deformation on an outer surface of a flexible culture vessel (Figure 8:3) in which cells and a culture fluid are filled.  A pressing member (Figure 8:6-3) is disposed opposite the placement surface and is configured to apply a pressure onto the flexible culture vessel placed on the placement surface.  Suenaga, however, does not expressly teach that the flexible culture vessel is pressed into the recesses to form alternating recessed and projected portions.
Vicek discloses a cell culture apparatus comprising a placement surface (Figure 1:1) configured to exert a deformation on a flexible culture vessel (Figure 1:7).  The placement surface includes one or more recesses (Figure 4:6) and one or more projections (Figure 3:5) that deform the culture vessel and cause the culture vessel to conform to the shape of the recesses and/or projections.  The Fig. 4 embodiment clearly shows that the flexible culture vessel is pressed into the recesses to form alternating recessed and projected portions.
Before the effective filing date of the claimed invention, it would have been obvious to use a controller to cause the outer surface of the Suenaga flexible culture vessel to deform into a shape conforming to the recesses to produce alternating recessed and projected portions.  Vicek teaches that providing recesses/projections on a placement surface to affect the shape of a flexible culture vessel is beneficial because it can improve mixing while also dividing the culture medium into smaller volumes.  Accordingly, it would have been obvious to allow at least a portion of the Suenaga flexible culture bag to extend into the recess, in the event this is not already inherently occurring when the bag is pressed downwardly using the pressing member.

Suenaga and Vicek still differ from the claimed invention because Suenaga does not expressly state that the unit includes a mixing member configured to be insertable and movable between the pressing member and the flexible culture vessel.  
Bungay discloses a mixing unit for cell culture fluid comprising a flexible culture vessel (Figure 1:10) disposed between a stationary placement surface (Figure 1:42) and a movable mixing member (Figure 1:32).  Bungay teaches that the mixing member is connected to a mixing member drive device to cause the mixing member to move relative to the stationary placement surface.
Baron discloses a mixing unit for a culture fluid comprising a placement surface (Figure 10:40) configured to support a flexible culture vessel (Figure 5:30).  A mixing member (Figure 7:50) is driven by a drive device in order to press against and deform an outer surface of the flexible culture vessel.
Before the effective filing date of the claimed invention, it would have been obvious to provide the Suenaga system with a mixing member configured to be insertable and movable between the pressing member and the flexible culture vessel.  Bungay teaches that mixing members are typically needed when culturing cells in suspension in order to ensure that cells, nutrients and critical gases are uniformly distributed (“The contact of containers 14 by the mixing arms provides a simple, cost-effective method for agitation of fermentation and bioprocessing fluids. Such contact may squeeze and release the containers to provide movement to liquid (e.g., bioprocessing liquid) in the containers”).  

With respect to claim 17, Suenaga, Vicek, Bungay and Baron disclose the combination as described above.  Bungay and Baron each teach mixing members that are inclined obliquely relative to an inserting and moving direction of the mixing member.

With respect to claim 18, Suenaga, Vicek, Bungay and Baron disclose the combination as described above.  Although Suenaga does not expressly state that a control unit is programmed to control the movement of the pressing member, it would have been obvious to use a controller to do so.   Broadly providing an automatic a manual or mechanical activity which accomplishes the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04.  Automated control units are notoriously well known in essentially every art, including the cell culture art, and those of ordinary skill would have understood that they improve the efficiency of an operation.  

Response to Arguments
In response to Applicant’s arguments filed 08 July 2022, the previous rejections under 35 U.S.C. 102 involving Suenaga have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Suenaga with Vicek and the combination of Suenaga with Vicek, Bungay and/or Baron.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799